Citation Nr: 1144563	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  08-06 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable rating for ganglion cyst, left wrist.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The Veteran served on active duty from May 1992 to September 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which in part, granted service connection for a ganglion cyst of the left wrist and assigned a noncompensable rating. 


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, the evidence shows that the Veteran's left wrist ganglion cyst has been manifested by subjective complaints of pain, weakness, loss of strength, as well as tenderness and pain on motion on objective evaluation.  There is no objective evidence of ankylosis, muscle injury, limitation of motion of the individual left fingers, or neurological deficits of the left hand or wrist. 


CONCLUSION OF LAW

The criteria for an initial rating of 10 percent, but not higher, for a left wrist ganglion cyst have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.59, 4.69, 4.71a, Diagnostic Codes 7819, 7804, 7805 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran filed this claim on appeal in May 2005.  The RO issued a duty to assist letter in October 2005 addressing entitlement to an increased rating for the right knee, prior to adjudicating the claim in a May 2006 rating decision, which denied this claim.

This letter provided initial notice of the provisions of the duty to assist as pertaining to entitlement for service connection, which included notice of the requirements to prevail on these types of claims, of his and VA's respective duties.  The duty to assist letter notified the Veteran that VA would obtain all relevant evidence in the custody of a federal department or agency.  She was advised that it was her responsibility to either send medical treatment records from her private physician regarding treatment, or to provide a properly executed release so that VA could request the records for her.  The Veteran was also asked to advise VA if there were any other information or evidence she considered relevant so that VA could help by getting that evidence.  Additional notice was sent in an attachment to a February 2007 DRO notification letter.

The Veteran is challenging the evaluation assigned following the initial grant of service connection.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91. 

Thus, because this issue stems from an original service-connection grant, the notice that was provided before service connection was granted was legally sufficient; VA's duty to notify in this case has been satisfied.  See also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (holding that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.) Therefore, no further notice is needed. 

In Dingess, supra, the U.S. Court of Appeals for Veterans Claims (Court) held that upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b)  require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The Veteran received such notice in the February 2007 letter. 

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service treatment records were previously obtained and associated with the claims folder.  VA and private medical records were obtained.  Assistance shall also include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA provided the Veteran with an examination in April 2009.  This examination addressed the claimed disorder, and included review of the claims folder and examination of the Veteran.  

In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 5103A have been considered and satisfied.  Through notices of the RO, the claimant has been notified and made aware of the evidence needed to substantiate this claim for a higher disability rating, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence. There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the issue decided in this decision.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the claimant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter being decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Increased Rating-General Considerations 

The Veteran alleges that her left wrist's ganglion cyst warrants a higher evaluation than the initial noncompensable evaluation presently assigned. 

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  VA will interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  See 38 C.F.R. § 4.2.  VA will resolve any reasonable doubt regarding the degree of disability in favor of the claimant.  See 38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, VA will assign a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  See 38 C.F.R. § 4.7.  VA will evaluate functional impairment on the basis of lack of usefulness and the effects of the disabilities upon the person's ordinary activity.  See 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that "staged ratings" or separate ratings for separate periods of time may be assigned based on the facts found following the initial grant of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  A decision of the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When, after consideration of all of the evidence and material of record in an appropriate case before VA, there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 38 C.F.R. §§ 3.102, 4.3 (2010).

By way of history, the Veteran filed her claim on appeal in May 2005, and service connection for the left wrist ganglion cyst was granted in a February 2006 rating.  A noncompensable rating was assigned.  

The pertinent evidence includes a February 2006 VA examination, which noted current symptoms of swelling at the top of wrist.  The swelling varied in size at different times.  Pain and cramping in the left hand were intermittent.  She had flare-ups twice a week, lasting 30 to 45 minutes, moderate in nature.  There was no limited motion during flare-ups, although movement was more painful.  There was no stiffness, instability, giving way or locking.  She did have swelling at the top of the wrist all the time.  She also had warmth and redness at times.  She had no pain on the day of examination.  She indicated that her course since onset was progressively worse.  She treated with medication and bracing.  She used Aleve and Tylenol with improvement.  She had no history of trauma, hospitalization or neoplasm.  She was noted to be right handed.  She used a brace on her left wrist.

Examination revealed that her active left wrist motion from 0 degrees was from 70 to 75 degrees of dorsiflexion.  Ulnar deviation was to 30 degrees, and radial deviation was to 20 degrees.  There was pain beginning and ending at the extremes of motion.  There was no additional loss of motion on repetitive use.  She had no arthritis or other joint conditions.  She did have a firm ganglion cyst on the left wrist, which was round, 2 centimeters in diameter, and a half centimeter in height.  It was non tender.  The diagnosis was left wrist ganglion cyst.  There were noted to be significant effects on occupational activities due to decreased manual dexterity and pain.  She was noted to work as a corrections officer, and would have pain when handcuffing people.  There was a mild effect on dressing and travel.  There was no affect on her feeding, bathing, grooming or toileting.  Her left hand would cramp when driving or buttoning hands.  She used her right hand for most activities.  On specific skin examination, she was noted to have a constant lump, and painful swollen area on the dorsum of the wrist as described above.  The skin lesion of ganglion cyst as described above had no systemic or other skin manifestations.  It covered less than 5 percent of the exposed area or total body area affected.  

The Veteran submitted photographs showing a small lump at the top of her left wrist, located in an area where she bends her wrist downward.  This was sent in February 2007, along with her notice of disagreement where she described her condition as resulting in decreased manual dexterity and pain.  She reported having hand cramps and at times, severe painful motion, along with the cyst growing larger.  She indicated that at the time, the cyst was now painful with or without motion.  She also argued that it was disfiguring.

VA treatment notes from 2008 to 2009 included an October 2008 progress note, which addressed her having a nodular lesion diagnosed as ganglion cyst that was freely moveable.  It was increasingly causing difficulty.  She was referred to orthopedics for further evaluation.  The December 2008 orthopedic note noted that she was having an increasingly symptomatic ganglion of the left wrist.  It bothered her particularly with use.  It varied in size and presently was a compressible 2 x 2 x 2 centimeter mass over the midportion of the dorsum of the left wrist.  X-rays taken during this visit showed no sign of arthritis.  The orthopedist recommended she undergo excision based on symptomatic complaints from the cyst.  

The report of an April 2009 VA examination noted the history of the left wrist ganglion cyst.  The size of this waxed and waned over time, but never fully disappeared.  She now had occasional weakness in cleaning and loading her weapon at her job in corrections.  She never had surgery on the wrist, although orthopedics recommended it.  On examination, the cyst was 1.5 centimeters in diameter and was slightly tender.  It was raised by 1-2 millimeters.  The cyst was located on the dorsum of the left wrist, at the base of the middle finger.  She had full range of motion of the wrist.  She had 90 degrees flexion without pain.  Extension was to 80 degrees with pain at this extreme.  Radial deviation was 40 degrees with some discomfort at this extreme.  Ulnar deviation was to 60 degrees with slight discomfort at 50 degrees.  Her grip and sensory examination of the hands and fingers were normal.  She had no change on repetitive motion.  Less than 5 percent of the exposed and of the total body area were affected.  The diagnosis was ganglion, left cyst.  Normal X-rays were recently reported.  

This same examination included a separate scars examination, which revealed no scar present and no history of surgery on the left wrist.  She did have pain over the cyst on the left wrist.  Photos were taken, but not included.  

No further evidence was submitted after the examination and no allegations have been made of any worsening of the wrist since this April 2009 examination.

The Veteran's left wrist ganglion cyst has been rated 0 percent disabling under Diagnostic Code 7819.  Diagnostic Code 7819 pertains to benign skin neoplasms and is rated as disfigurement of the head, face, or neck (7800); scars (7801-7805); or impairment of function.  38 C.F.R. § 4.118, Diagnostic Code 7819 (2011).  

The Board notes that the criteria for rating scars were revised effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  However, because the Veteran's claim was pending before October, 23, 2008, and as she has not expressly requested consideration under the new criteria, this claim will only be evaluated under the provisions effective when she filed this claim. 

Scars, other than of the head, face, or neck, are to be rated under Diagnostic Codes 7801 to 7805.  Under Diagnostic Code 7801, which governs scars other than the head, face, or neck, that are deep or cause limited motion, a 10 percent evaluation is assignable when the area or areas exceed six square inches (39 square centimeters).  A 20 percent evaluation is assignable when the area or areas exceed 12 square inches (77 square centimeters).  38 C.F.R. § 4.118 , Diagnostic Code 7801 (2011).  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25  of this part.  A deep scar is one associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7801, Note (1), (2) (effective prior to Sept. 23, 2008).  

Under Diagnostic Code 7803, a 10 percent evaluation is assignable for scars that are superficial and unstable.  38 C.F.R. § 4.118, Diagnostic Code 7803.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  A superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118 , Diagnostic Code 7803, Note (1), (2) (effective prior to Sept. 23, 2008).   

Under Diagnostic Code 7804, a 10 percent evaluation applies for scars that are superficial and painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (effective prior to Sept. 23, 2008).  A superficial scar is one not associated with underlying soft tissue damage.  A 10 percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation. (See 38 C.F.R. § 4.68 of this part on the amputation rule). 38 C.F.R. § 4.118 , Diagnostic Code 7804, Note (1), (2). 

Under Diagnostic Code 7805, other types of scars will be rated based on limitation of function of affected part. 38 C.F.R. § 4.118 , Diagnostic Code 7804. 

Ratings for functional impairment of the upper extremities depend on which extremity is the major extremity, the one predominantly used by the individual. Only one extremity is considered to be major and a person is presumed to be right-handed unless there is evidence of left-handedness. 38 C.F.R. § 4.69 (2011).  In this case, the clinical evidence of record shows that the Veteran is right-handed.  Thus, the rating of his upper extremity disability is to be made on the basis of the left upper extremity being the minor extremity. 

Evidence of pain, weakened movement, limited movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40 (2011); DeLuca v. Brown, 8 Vet. App. 202   (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2011).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45  should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson  v. Brown, 9 Vet. App. 7 (1996). 
 
The standardized description of joint measurements is provided in Plate II under 38 C.F.R. § 4.71a (2011).  For VA purposes, normal dorsiflexion of the wrist is from 0 to 70 degrees, and normal palmar flexion is from 0 to 80 degrees.  Normal radial deviation of the wrist is from 0 to 20 degrees, and normal ulnar deviation is from 0 to 45 degrees. 38 C.F.R. § 4.71a, Plate II (2011). 

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are all related considerations.  For the purpose of rating disability from arthritis, the wrist is considered a major joint. 38 C.F.R. § 4.45 (2011). 

Diagnostic Code 5215 provides ratings based on limitation of motion of the wrist.  Limitation of palmar flexion in line with the forearm is rated 10 percent disabling for the major wrist and 10 percent for the minor wrist.  Limitation of dorsiflexion to less than 15 degrees is rated 10 percent disabling for the major wrist and 10 percent for the minor wrist. 38 C.F.R. § 4.71a, Diagnostic Code 5215 (2011).  This is the maximum allowable rating under limited motion of the wrist.  In order for a higher evaluation to be assigned, ankylosis must be shown.  See Diagnostic Code 5214.

Based on a review of the foregoing, the Board finds that with application of the benefit of the doubt, an initial 10 percent rating is warranted for the left wrist ganglion.  This is based on the findings and history reported in the February 2006 VA examination describing pain and cramping of the left hand, with objective findings of pain on the extremes of motion reported.  This examination also described flare-ups and functional effects, including pain doing some of her job duties in corrections.  The February 2007 lay statement also from the Veteran also suggests functional limitations due to pain.  This is equivalent to a superficial scar that is tender and painful on examination under Diagnostic Code 7804.  Otherwise, it is also equivalent to functional limits due to pain and flare-ups on otherwise noncompensable ranges of motion shown on examination, that could warrant consideration of a 10 percent rating pursuant to 38 C.F.R. § 4.40.  

The assignment of a 10 percent rating continues to be supported by the records from 2008 and 2009 showing continued symptomatic findings of the ganglion cyst and the findings from the most recent VA examination of April 2009.  This showed tenderness and pain of the cyst on examination, but her range of motion continued to be within noncompensable ranges, and in fact was described as a full range of wrist motion.  

A rating in excess of 10 percent is not warranted for the left wrist cyst.  Her range of motion, as described above, is shown to fall within the noncompensable range.  In considering the applicability of other diagnostic codes, the Board finds that Diagnostic Codes 5214 (ankylosis of the wrist), 5228 (limitation of motion of the thumb), 5229 (limitation of motion of the index or long finger), 5230 (limitation of motion of the ring or little finger), 5307 (flexion of wrist and fingers), 8511 (paralysis of the middle radicular group) and 8512 (paralysis of the lower radicular group) are not applicable because the medical evidence does not show that the Veteran has any of those conditions.  Specifically, no treatment record, or any report of VA examination for the periods under consideration demonstrates any objective finding of ankylosis, muscle injury, limitation of motion of the individual left fingers, or neurological disorder in the left hand or wrist.  Thus a rating in excess of 10 percent is not shown for the left wrist disorder, based on loss of function. 

There is also no basis for a higher rating based on the ganglion cyst on the left wrist as disfiguring, despite the Veteran's allegations.  The cyst is not on the head or neck, nor does it exceed 12 square inches (77 square centimeters).  In fact, based on size, it would be nonconcompensable, as it does not even exceed six square inches (39 square centimeters).  Thus a higher rating is not warranted under Diagnostic Codes 7800 or 7801.

In sum, the Board finds that the evidence supports an initial 10 percent rating, but no more, for the left wrist ganglion cyst.  


Extraschedular Consideration

The RO determined that referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for an extraschedular rating was not warranted.  Under 38 C.F.R § 3.321(b)(1), in exceptional cases where schedular evaluations are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities is made.  The governing norm in an exceptional case is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with the Veteran's employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R § 3.321(b)(1) (2011).  

In this case, the Rating Schedule is adequate for evaluating the Veteran's left wrist disability.  She is not shown to have been hospitalized frequently for this condition.  With regard to the impact on the Veteran's ability to work, she is shown by the record to be able to work in her position in corrections, without significant loss of time from work shown from this wrist disorder, although some discomfort is noted in performing some activities, such as weapon cleaning and applying handcuffs.  

Thus, the disability due to the Veteran's service-connected left wrist disability is shown to be adequately compensated by the assigned schedular ratings discussed above.  These schedular ratings contemplate the impact of his disabilities, with manifestations of pain, weakness and fatigue, on occupational function.  Higher schedular ratings are available for more severe symptoms.  There is no indication in the record that the Veteran's disabilities are so unusual or extensive that they make the schedular criteria inapplicable.  Accordingly, referral for extraschedular consideration is not warranted at this time.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In the absence of evidence of such factors, the Board is not required to remand the claim to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  


ORDER

Entitlement to a 10 percent rating for ganglion cyst, left wrist is granted from initial entitlement, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


